191 S.W.3d 70 (2006)
STATE of Missouri, Respondent,
v.
Carl D. GLAVIANO, Appellant.
No. WD 65662.
Missouri Court of Appeals, Western District.
May 16, 2006.
Kent Denzel, State Public Defender Office, Columbia, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Office of Attorney General, Jefferson City, for Respondent.
Before EDWIN H. SMITH, Chief Judge, PATRICIA A. BRECKENRIDGE, Judge, and PAUL M. SPINDEN, Judge.

ORDER
Carl D. Glaviano appeals the circuit court's judgment convicting him of robbery in the first degree and armed criminal action. We affirm. Rule 30.25(b).